                                                 Case 2:20-cv-11233-RGK-AS Document 1 Filed 12/10/20 Page 1 of 30 Page ID #:1



                                                1 Michelle S. Lowery (SBN 302882)
                                                   Email: mlowery@mwe.com
                                                2 Jon S. Dean (SBN 184972)
                                                   Email: jdean@mwe.com
                                                3 Jeffery D. McFarland (SBN 157628)
                                                   Email: jdmcfarland@mwe.com
                                                4 Grant J. Maxwell (SBN 275329)
                                                   Email: gmaxwell@mwe.com
                                                5 MCDERMOTT WILL & EMERY LLP
                                                  2049 Century Park East, Suite 3800
                                                6 Los Angeles, CA 90067-3206
                                                  Telephone: +1.310.277.4110
                                                7 Facsimile: +1.310.277.4730
                                                8 Attorneys for Plaintiff
                                                  Honey Bum, LLC
                                                9
                                                10                                    UNITED STATES DISTRICT COURT
                                                11                                   CENTRAL DISTRICT OF CALIFORNIA
MCDERMOTT WILL & EMERY LLP




                                                12                                   WESTERN DIVISION - LOS ANGELES
                             ATTORNEYS AT LAW
                               LOS ANGELES




                                                13   HONEY BUM, LLC, a California                    Case No.: 20-CV-11233
                                                     limited liability company,
                                                14                                                   COMPLAINT
                                                                                 Plaintiff,
                                                15                                                   [JURY TRIAL DEMANDED]
                                                              v.
                                                16
                                                     FASHION NOVA, INC., a California
                                                17   corporation; RICHARD D. SAGHIAN,
                                                     an individual; and DOES 1 THROUGH
                                                18   10,
                                                19                            Defendant.
                                                20
                                                21
                                                22            Plaintiff Honey Bum, LLC (“Honey Bum”) by and through its counsel,
                                                23   McDermott Will & Emery, LLP, hereby complains against defendants Fashion Nova,
                                                24   Inc. (“Fashion Nova”) and Richard D. Saghian (“Mr. Saghian”) and alleges as follows:
                                                25                                            INTRODUCTION

                                                26            1.        Using monopolistic tactics, Fashion Nova and Mr. Saghian unlawfully,
                                                27   unconscionably and underhandedly attempted to place a stranglehold on the Los
                                                28   Angeles-sourced fast fashion market and stifle its newest competitor—Honey Bum.
                                                     DM_US 174589556-8.112866.0011
                                                                                                COMPLAINT
                                                 Case 2:20-cv-11233-RGK-AS Document 1 Filed 12/10/20 Page 2 of 30 Page ID #:2




                                                1                2.       Fashion Nova is a major online retailer that dominates the Los Angeles-
                                                2    sourced fast fashion1 arena. Over the past few years, Fashion Nova has become one
                                                3    of the world’s most searched-for fashion brands and has grown exponentially. In 2019,
                                                4    Fashion Nova reported more than $550 million in net sales and is projected to exceed
                                                5    $2 billion in revenue in 2020. Mr. Saghian is the Founder and CEO of Fashion Nova.
                                                6                3.       Honey Bum, by contrast, is a small online retailer specializing in fast
                                                7    fashion that was founded in March 2017. Honey Bum’s business relies primarily upon
                                                8    various vendors located in Los Angeles. Working with local vendors allows Honey
                                                9    Bum to adapt to new trends and offer new products to its customers without delay.
                                                10               4.       Fashion Nova and Honey Bum are both social media driven companies
                                                11   that offer trendy, cost-conscious clothing and fashion goods to the same customer
MCDERMOTT WILL & EMERY LLP




                                                12   base—primarily, women in their teens through early 30s. Both companies rely heavily
                             ATTORNEYS AT LAW
                               LOS ANGELES




                                                13   on social media influencers2 to advertise their products and, in the past, have used the
                                                14   very same influencers in connection with their respective products.
                                                15               5.       Because Fashion Nova and Honey Bum focus on the same target market
                                                16   or demographic, have the same or substantially similar customers, and are based in,
                                                17   and operate out of, the same city (Los Angeles), they both rely on the same vendors to
                                                18   supply their products, goods and/or merchandise.
                                                19               6.       Upon its founding in 2017, Honey Bum quickly built relationships with
                                                20   certain vendors and, in a matter of months, had great success. Not surprisingly, Honey
                                                21   Bum’s success did not go unnoticed by Fashion Nova or Mr. Saghian.
                                                22
                                                23   1
                                                          The term “fast fashion” is commonly used to define clothing that is produced quickly
                                                24   in response to prevailing fashion trends.
                                                25   2
                                                           “Social media influencers” are people and/or personalities with popular, frequently-
                                                26   visited accounts on social media platforms—Instragram, Tik Tok and SnapChat,
                                                27   among others others—that make their accounts, posts and shared content available to
                                                28   companies for marketing and/or advertising in exchange for payment.
                                                         DM_US 174589556-8.112866.0011               2
                                                                                                 COMPLAINT
                                                 Case 2:20-cv-11233-RGK-AS Document 1 Filed 12/10/20 Page 3 of 30 Page ID #:3




                                                1                7.       Beginning in or about October 2017, Honey Bum started having problems
                                                2    with many of its regular vendors. Among other things, Honey Bum’s vendors
                                                3    unexpectedly began: (i) canceling purchase orders; (ii) refusing to fulfill purchase
                                                4    orders; and (iii) refusing to accept new purchase orders. Some vendors were even
                                                5    refusing to communicate with Honey Bum altogether and at least one vendor bought
                                                6    back all of the merchandise it had sold to Honey Bum.
                                                7                8.       Soon thereafter, Honey Bum was told by numerous vendors that Fashion
                                                8    Nova had threatened to cancel its own orders and withhold its future business if certain
                                                9    vendors accepted orders from, or did business with, Honey Bum.
                                                10               9.       Concerned by this information and struggling to continue his business, on
                                                11   December 1, 2017, Honey Bum’s CEO contacted Mr. Saghian via text message to ask
MCDERMOTT WILL & EMERY LLP




                                                12   Fashion Nova not to “block supply.” In response, Mr. Saghian did not deny employing
                             ATTORNEYS AT LAW
                               LOS ANGELES




                                                13   the monopolistic tactic and admitted: “. . . I only told a couple of my vendors lol [.]”
                                                14   But antitrust is no laughing matter.3
                                                15
                                                16   3
                                                           This is not Saghian’s or Fashion Nova’s first foray into troubled waters. In 2019,
                                                17   an investigation by the United States Department of Labor discovered that some of the
                                                18   hourly workers producing Fashion Nova’s clothing had been “paid illegally low
                                                19   wages”—some as low as $2.77 per hour. As a result of the government’s investigation,
                                                20   it was determined that $3.8 million was owed to hundreds of these hourly workers.
                                                21   See         www.nytimes.com/2019/12/16/business/fashion-nova-underpaid-workers.html.
                                                22   Then in April 2020, just after the COVID-19 pandemic had taken hold of the global
                                                23   economy, Fashion Nova was ordered to pay $9.3 million by the Federal Trade
                                                24   Commission after Fashion Nova was found to have failed to timely ship certain items
                                                25   purchased by its customers—in violation of the Mail Order Rule—and, in lieu of
                                                26   refunds, merely issued its customers gift cards containing store credit.
                                                27   See              www.ftc.gov/news-events/press-releases/2020/04/fashion-nova-will-pay-93-
                                                28   million-consumer-refunds-settle-ftc.
                                                         DM_US 174589556-8.112866.0011                3
                                                                                                  COMPLAINT
                                                 Case 2:20-cv-11233-RGK-AS Document 1 Filed 12/10/20 Page 4 of 30 Page ID #:4




                                                1            10.      With this action, plaintiff Honey Bum hereby seeks monetary and
                                                2    injunctive relief on the grounds that defendants Fashion Nova and/or Mr. Saghian:
                                                3    (i) violated Section 1 of the Sherman Antitrust Act by acting, conspiring and/or
                                                4    contracting to impose restraints on trade or commerce; (ii) violated Section 2 of the
                                                5    Sherman Antitrust Act by monopolizing, attempting to monopolize and/or conspiring
                                                6    with others to monopolize trade or commerce; and/or (iii) tortiously, knowingly and
                                                7    intentionally interfered with Honey Bum’s business and/or contracts, each of which
                                                8    harmed Honey Bum greatly, as set forth below.
                                                9                                          THE PARTIES
                                                10           11.      Plaintiff Honey Bum, LLC is a California limited liability company with
                                                11   a principal place of business located at: 2027 Long Beach Avenue, Los Angeles,
MCDERMOTT WILL & EMERY LLP




                                                12   California 90068.
                             ATTORNEYS AT LAW
                               LOS ANGELES




                                                13           12.      Defendant Fashion Nova, Inc. is a California corporation with a principal
                                                14   place of business located at: 2801 East 46th Street, Vernon, California 90058.
                                                15           13.      Defendant Richard D. Saghian is an individual residing in Los Angeles,
                                                16   California and is the Founder and Chief Executive Officer of Fashion Nova.
                                                17           14.      Plaintiff Honey Bum is ignorant of the true names and capacities—
                                                18   whether individual, corporate, partnership, association, or otherwise—of defendant
                                                19   Does 1 through 10 (the “Doe Defendants”), inclusive, and therefore sues said parties
                                                20   by their fictitious names. Honey Bum is informed and believes, and thereupon alleges,
                                                21   that each of the fictitiously named Doe Defendants is responsible in some manner for
                                                22   the injuries and damages alleged by Honey Bum in this Complaint. Honey Bum will
                                                23   seek leave of the Court to amend this Complaint to show the true names and capacities
                                                24   of the fictitiously named Doe Defendants when such names have been ascertained.
                                                25           15.      Plaintiff Honey Bum is informed and believes, and thereupon alleges that,
                                                26   at all relevant times, Fashion Nova, Mr. Saghian and the Doe Defendants, and each of
                                                27   them, were the agent, servant, employee, or in some other legal relationship to the
                                                28   others, whereby legal liability is imputed from one party to the others, and at all
                                                     DM_US 174589556-8.112866.0011                4
                                                                                              COMPLAINT
                                                 Case 2:20-cv-11233-RGK-AS Document 1 Filed 12/10/20 Page 5 of 30 Page ID #:5




                                                1    relevant times, Fashion Nova, Mr. Saghian and the Doe Defendants were acting within
                                                2    the course and scope of their agency, servant or employment relationship.
                                                3                                    JURISDICTION AND VENUE
                                                4            16.      Pursuant to Title 28 U.S.C. § 1331, this Court has subject matter
                                                5    jurisdiction because this matter involves questions, issues and/or claims arising under
                                                6    federal antitrust laws—namely, Sections 1 and 2 of the Sherman Antitrust Act.
                                                7            17.      Pursuant to 15 U.S.C. § 22, this Court has general personal jurisdiction
                                                8    over Fashion Nova because Fashion Nova’s business is based in Los Angeles,
                                                9    California, and has specific personal jurisdiction over Fashion Nova because Fashion
                                                10   Nova is a corporation and transacts and conducts business in this District.
                                                11   Furthermore, this Court has general and specific jurisdiction over Mr. Saghian because
MCDERMOTT WILL & EMERY LLP




                                                12   Mr. Saghian resides and conducts business in, and/or maintains signification
                             ATTORNEYS AT LAW
                               LOS ANGELES




                                                13   connections with, this District.
                                                14           18.      Pursuant to Title 28 U.S.C. § 1391(b)(2), venue is proper in this Court
                                                15   because, inter alia, a substantial part of the events or omissions giving rise to Honey
                                                16   Bum’s claims occurred in this District. Furthermore, venue is proper in this Court
                                                17   because, pursuant to 15 U.S.C. § 22, Fashion Nova is a corporation and an inhabitant
                                                18   of, may be found in and/or transacts business in this District and because Mr. Saghian
                                                19   resides and conducts business in this District.
                                                20                                   FACTUAL BACKGROUND
                                                21           The Relevant Product and Geographical Markets At-Issue.
                                                22           19.      Los Angeles-sourced fast fashion online clothing retail is a relevant
                                                23   antitrust product market.
                                                24           20.      Fast fashion online clothing retail is readily distinguishable from
                                                25   traditional online clothing retail. Among other things, the key differences exist in how
                                                26   products, goods and merchandise are sourced and offered for sale. With respect to
                                                27   sourcing, in fast fashion, inventory is typically locally-sourced through vendors that
                                                28   possess the capability to quickly produce clothing to meet a retailer’s specific needs.
                                                     DM_US 174589556-8.112866.0011               5
                                                                                             COMPLAINT
                                                 Case 2:20-cv-11233-RGK-AS Document 1 Filed 12/10/20 Page 6 of 30 Page ID #:6




                                                1    At times, this happens in the matter of a few days. By contrast, traditional online
                                                2    clothing retailers require many weeks and/or months to conceptualize a design, create
                                                3    samples and adjust the design or composition before producing the items at factories
                                                4    located far away from their home offices and warehouses, all of which dictates much
                                                5    greater lead times between production and sale. With respect to how products are
                                                6    offered for sale, fast fashion retailers typically advertise their products, goods and
                                                7    merchandise on social media platforms to quickly reach their consumer base and
                                                8    operate without brick-and-mortar locations. Traditional retailers tend to advertise in
                                                9    printed magazines, targeted mailers and/or through the store windows at their physical
                                                10   retail locations.
                                                11           21.      Speed to market is an essential element for any successful fast fashion
MCDERMOTT WILL & EMERY LLP




                                                12   online clothing retailer. This further distinguishes fast fashion online retail from
                             ATTORNEYS AT LAW
                               LOS ANGELES




                                                13   traditional online clothing retail. Fast fashion—by definition—necessitates sourcing
                                                14   products, goods and merchandise in a retailer’s immediate geographical area in order
                                                15   to quickly meet consumer demand. Thus, vendors outside of a retailer’s geographical
                                                16   area are not reasonably close substitutes because less-proximate vendors increase lead
                                                17   times, add untenable delays to market and increase costs. By way of example, a Los
                                                18   Angeles-sourced fast fashion online clothing retailer that attempted to source products,
                                                19   goods and/or merchandise from somewhere outside of Los Angeles could very well
                                                20   receive its products, goods or merchandise long after demand for said items had
                                                21   passed, thereby forcing the retailer to absorb the cost of unsold goods.
                                                22           22.      Los Angeles is its own geographical market. Although the Los Angeles
                                                23   fashion marketplace is relatively expansive, the number of specific vendors in the Los
                                                24   Angeles area that offer products, goods and merchandise for fast fashion online
                                                25   clothing retailers is notably finite. On information and belief, approximately 20
                                                26   vendors in Los Angeles offer the capability and specific products, goods and
                                                27   merchandise required for a Los Angeles-sourced fast fashion online clothing retailer
                                                28   to operate successfully.
                                                     DM_US 174589556-8.112866.0011               6
                                                                                             COMPLAINT
                                                 Case 2:20-cv-11233-RGK-AS Document 1 Filed 12/10/20 Page 7 of 30 Page ID #:7




                                                1            23.      Los Angeles-sourced fast fashion online clothing retail is its own relevant
                                                2    market because the fast fashion industry places a substantial emphasis on locality due
                                                3    to the importance of speed to market. Fast fashion companies in Los Angeles do not
                                                4    compete with fast fashion companies in New York City, because of the reliance on
                                                5    speed to market. To be competitive in fast fashion in Los Angeles, fashion must be
                                                6    sourced from Los Angeles vendors.
                                                7            24.      Los Angeles-sourced fast fashion online clothing retail is a highly
                                                8    concentrated industry with only a small number of competitors. Within this highly
                                                9    concentrated industry, Fashion Nova holds approximately 70% market share as sales
                                                10   to Fashion Nova constitute approximately 70% of each fast fashion vendor’s sales.
                                                11   Windsor Fashion, the next biggest competitor, holds approximately 10% market share.
MCDERMOTT WILL & EMERY LLP




                                                12   Honey Bum held approximately 2% market share in 2017 and the first quarter of 2018
                             ATTORNEYS AT LAW
                               LOS ANGELES




                                                13   and was trending towards holding 10% or more market share thereafter. The other
                                                14   competitors comprise the remaining percentage of the share of the Los Angeles-
                                                15   sourced fast fashion online clothing retail market.
                                                16           25.      Only a specific type of vendor can supply fast fashion online clothing
                                                17   retail companies. Among other things, this specific type of vendor must be flexible
                                                18   enough to adapt to ever-changing fashion trends, demands and online orders. Only
                                                19   vendors with the ability to produce customized fashion goods within a matter of days
                                                20   can operate in fast fashion. Therefore, fast fashion vendors do not compete with
                                                21   vendors who supply clothing more generally. Los Angeles-based fast fashion vendors
                                                22   do not compete with vendors outside of Los Angeles because, due to the necessity of
                                                23   speed to market, vendors must be able to produce and supply fashion goods without
                                                24   delay. Therefore, Los Angeles fast fashion vendors only serve companies based in
                                                25   Los Angeles for true fast fashion. The Los Angeles-based fast fashion vendor market
                                                26   consists of approximately 20 vendors, such as: (i) 36.5; (ii) Better Be; (iii) Bear Dance;
                                                27   (iv) Blue Blush; (v) Dippin’ Daisy; (vi) Hot and Delicious; (vii) Ktoo; (viii) May Pink;
                                                28   (ix) Sabora; (x) Vibrant; and (xi) Vivaswim, among others. On information and belief,
                                                     DM_US 174589556-8.112866.0011                7
                                                                                              COMPLAINT
                                                 Case 2:20-cv-11233-RGK-AS Document 1 Filed 12/10/20 Page 8 of 30 Page ID #:8




                                                1    Fashion Nova saw to it that approximately 70% of the 20 available vendors refused to
                                                2    do business with Honey Bum at the demand of Fashion Nova and/or Mr. Saghian.
                                                3    This substantially—and irreparably—effected Honey Bum’s sales, growth,
                                                4    profitability and reputation, among other things.
                                                5            Honey Bum Opens for Business and is Quickly Stifled by Fashion Nova
                                                6            and/or Mr. Saghian
                                                7            26.      Honey Bum was founded in Los Angeles, California in March 2017.
                                                8    A Los Angeles-sourced fast fashion online clothing retailer, Honey Bum began selling
                                                9    products to customers in July 2017.
                                                10           27.      Honey Bum’s retail business relies heavily on acquiring products, goods
                                                11   and/or merchandise from vendors based in Los Angeles. The use of local vendors
MCDERMOTT WILL & EMERY LLP




                                                12   allows Honey Bum to quickly respond to emerging trends and acquire the necessary
                             ATTORNEYS AT LAW
                               LOS ANGELES




                                                13   supply to meet the demands of its customers.
                                                14           28.      In its first few months, Honey Bum saw hundreds of thousands of dollars
                                                15   in sales and, by the end of 2017, would see total sales in excess of $600,000. However,
                                                16   Honey Bum’s appearance in the fast fashion marketplace and its immediate success
                                                17   did not go unnoticed by the dominant player in the market—Fashion Nova.
                                                18           29.      Like Honey Bum, Fashion Nova is a Los Angeles-sourced fast fashion
                                                19   online clothing retailer based in Los Angeles. However, unlike the newcomer Honey
                                                20   Bum, Fashion Nova is a major player in the fast fashion market and has been for more
                                                21   than a decade.
                                                22           30.      Despite its superior presence in the market, Fashion Nova attempted to
                                                23   stifle Honey Bum’s growth and success so as to gain a monopoly over the fast fashion
                                                24   industry in Los Angeles.
                                                25           Fashion Nova and/or Mr. Saghian Caused Vendors to Refuse Honey Bum’s
                                                26           Business.
                                                27           31.      Between about July 2017 and August 2017, Honey Bum regularly
                                                28   acquired products, goods and/or merchandise from a number of vendors in Los
                                                     DM_US 174589556-8.112866.0011               8
                                                                                             COMPLAINT
                                                 Case 2:20-cv-11233-RGK-AS Document 1 Filed 12/10/20 Page 9 of 30 Page ID #:9




                                                1    Angeles and was doing so routinely and successfully. Among others, Honey Bum has
                                                2    acquired or has attempted to acquire merchandise from: (i) 36.5; (ii) Better Be; (iii)
                                                3    Bear Dance; (iv) Blue Blush; (v) Dippin’ Daisy; (vi) Hot and Delicious; (vii) Ktoo;
                                                4    (viii) May Pink; (ix) Sabora; (x) Vibrant; and (xi) Vivaswim.
                                                5            32.      However, beginning in or about August 2017, Fashion Nova began
                                                6    pressuring vendors to refuse Honey Bum’s orders and/or refuse to do business with
                                                7    Honey Bum altogether by threatening to cancel, discontinue and/or withhold Fashion
                                                8    Nova’s orders or business if said vendors did not comply (the “Fashion Nova Edict”).
                                                9            33.      Shortly thereafter, when asked whether Fashion Nova was preventing
                                                10   Honey Bum from purchasing products, goods and/or merchandise from vendors in Los
                                                11   Angeles, Fashion Nova’s CEO—Richard D. Saghian—admitted in a text message that
MCDERMOTT WILL & EMERY LLP




                                                12   he had told “a couple of [ ] vendors” not to sell to Honey Bum (the “Saghian Edict”).
                             ATTORNEYS AT LAW
                               LOS ANGELES




                                                13           34.      On or about August 4, 2017, Better Be, which had quickly become one of
                                                14   Honey Bum’s top vendors, suddenly refused Honey Bum’s business. Better Be’s
                                                15   refusal caused major financial and operational problems for Honey Bum. Through
                                                16   various conversations with Better Be’s employees, Honey Bum learned that Better
                                                17   Be’s sudden refusal was due to the Fashion Nova Edict and/or the Saghian Edict.
                                                18           35.      Then, in or about October 2017, two additional vendors—36.5 and Blue
                                                19   Blush—refused to accept Honey Bum’s orders. On information and belief, the Fashion
                                                20   Nova Edict and/or the Saghian Edict caused 36.5 and Blue Blush to refuse Honey
                                                21   Bum’s orders.
                                                22           36.      Later that month, Honey Bum had problems with Vibrant—one of the
                                                23   biggest denim suppliers in Downtown Los Angeles. Honey Bum and Vibrant had
                                                24   collaborated to launch a denim collection and, on October 26, 2017, Honey Bum
                                                25   released a number of Vibrant’s products on its website. The following day, Vibrant
                                                26   bought back its merchandise and demanded that Honey Bum remove its products from
                                                27   the Honey Bum website immediately. On information and belief, Vibrant’s actions
                                                28   were caused by the Fashion Nova Edict and/or the Saghian Edict.
                                                     DM_US 174589556-8.112866.0011               9
                                                                                             COMPLAINT
                                                Case 2:20-cv-11233-RGK-AS Document 1 Filed 12/10/20 Page 10 of 30 Page ID #:10




                                                1            37.      Days later, on or about November 1, 2017, Honey Bum had orders
                                                2    cancelled by Hot and Delicious and, for the second time, 36.5, Better Be and Blue
                                                3    Blush each cancelled orders placed by Honey Bum. On information and belief, the
                                                4    Fashion Nova Edict and/or the Saghian Edict caused the cancellation of these orders.
                                                5            38.      On or about February 6, 2018, Honey Bum placed an order with another
                                                6    one of its regular vendors in Los Angeles—Bear Dance. Later that evening, Honey
                                                7    Bum received an e-mail from the Vice President of Bear Dance in which the Vice
                                                8    President wrote: “We were just informed that Honeybum (sic) is in direct competition
                                                9    with another one of our vendors. Unfortunately, we will not be able to process any
                                                10   more orders at this time.” Worried that it might not receive the merchandise it had
                                                11   ordered earlier that day, Honey Bum responded to ask whether its February 6 order
MCDERMOTT WILL & EMERY LLP




                                                12   would be “fulfilled or cancelled.” Bear Dance’s Vice President responded: “We will
                             ATTORNEYS AT LAW
                               LOS ANGELES




                                                13   go ahead and cancel it from our side.” On information and belief, Bear Dance’s
                                                14   cancellation of Honey Bum’s February 2018 orders and refusal to do business with
                                                15   Honey Bum were caused by the Fashion Nova Edict and/or the Saghian Edict.
                                                16           39.      About two weeks later, Honey Bum placed orders with two vendors—
                                                17   Ktoo and Jealous Tomato. Shortly thereafter, both orders were cancelled. When asked
                                                18   to explain the cancellations, representatives for both vendors referenced the Fashion
                                                19   Nova Edict and/or Saghian Edict and said they were not allowed to sell to Honey Bum.
                                                20           40.      Later that same month, Honey Bum placed a number of orders with
                                                21   American Bazi—a well-known vendor in Los Angeles. On or about February 21,
                                                22   2018, American Bazi cancelled Honey Bum’s orders and a representative for the
                                                23   vendor stated that American Bazi would no longer work with Honey Bum. On
                                                24   information and belief, American Bazi’s cancellation of Honey Bum’s February 2018
                                                25   orders and refusal to do business with Honey Bum were caused by the Fashion Nova
                                                26   Edict and/or the Saghian Edict.
                                                27           41.      On or about April 3, 2018, one of Honey Bum’s buyers visited a vendor
                                                28   named Double Zero with whom Honey Bum had done business in the past. When
                                                     DM_US 174589556-8.112866.0011             10
                                                                                            COMPLAINT
                                                Case 2:20-cv-11233-RGK-AS Document 1 Filed 12/10/20 Page 11 of 30 Page ID #:11




                                                1    attempting to place an order, a representative for Double Zero stated that it could no
                                                2    longer do business with Honey Bum. On information and belief, the Fashion Nova
                                                3    Edict and/or the Saghian Edict caused Double Zero to refuse this order and to refuse
                                                4    Honey Bum’s business.
                                                5            42.      On April 5, 2018, Honey Bum placed an order with May Pink. The next
                                                6    day, a manager at May Pink told Honey Bum to cancel the order. When asked why
                                                7    the order was being cancelled, May Pink’s manager said that the vendor could no
                                                8    longer do business with Honey Bum because Fashion Nova had sent them a “Final
                                                9    Notice”. On information and belief, the “Final Notice” is the same as, or substantially
                                                10   similar to, the Fashion Nova Edict and/or the Saghian Edict.
                                                11           43.      On or about April 6, 2018, French Kiss, Rock N Roses and LuxLA each
MCDERMOTT WILL & EMERY LLP




                                                12   cancelled orders submitted by Honey Bum. On information belief, these cancellations
                             ATTORNEYS AT LAW
                               LOS ANGELES




                                                13   were due to the Fashion Nova Edict and/or the Saghian Edict.
                                                14           44.      Days later, on or about April 10, 2018, Honey Bum had an order cancelled
                                                15   by Doo B Doo B. On information and belief, the Fashion Nova Edict and/or the
                                                16   Saghian Edict caused Doo B Doo B to cancel this order.
                                                17           45.      In or about April 2018, Honey Bum launched a swim wear line relying
                                                18   on Vivaswim—also known as Dippin’ Daisy—for its merchandise. In connection with
                                                19   the launch, Honey Bum invested in marketing and photoshoots for the items to be
                                                20   purchased from Vivaswim. In the first week following the launch, Honey Bum sold
                                                21   thousands of dollars of its new swim wear merchandise to its customers. On April 17,
                                                22   2018, Honey Bum placed an order with Vivaswim to fill its first wave of customer
                                                23   orders. On April 19, 2018, Vivaswim’s CEO responded to the order request via e-
                                                24   mail, writing that Honey Bum’s order was “well received” and providing information
                                                25   about the availability of a certain item. Then, things took a turn for the worse. On
                                                26   April 24, 2018, Vivaswim’s CEO sent an e-mail to Honey Bum in which she wrote:
                                                27   “I would like to cease all future business transactions with your company[.]” This
                                                28   sudden change meant that Honey Bum was unable to fill the orders placed by its
                                                     DM_US 174589556-8.112866.0011              11
                                                                                             COMPLAINT
                                                Case 2:20-cv-11233-RGK-AS Document 1 Filed 12/10/20 Page 12 of 30 Page ID #:12




                                                1    customers for merchandise initially promised by Vivaswim. Shortly thereafter, Honey
                                                2    Bum learned that the merchandise it ordered on April 17—which was not being sold
                                                3    by Fashion Nova at the time the order was placed—was now offered for sale on
                                                4    Fashion Nova’s website. On information and belief, Vivaswim’s decisions to cancel
                                                5    Honey Bum’s order and refuse Honey Bum’s business were caused by the Fashion
                                                6    Nova Edict and/or the Saghian Edict.
                                                7            46.      On or about April 24, 2018, Blue Blush cancelled another of Honey
                                                8    Bum’s orders. When asked what could be done to reinstate the order, Blue Blush’s
                                                9    manager said that it could not work with Honey Bum and suggested that, if Honey
                                                10   Bum ordered under a different company name, the orders would be processed. On
                                                11   information and belief, the Fashion Nova Edict and/or the Saghian Edict caused this
MCDERMOTT WILL & EMERY LLP




                                                12   order to be cancelled and prevented Blue Blush from doing business with Honey Bum.
                             ATTORNEYS AT LAW
                               LOS ANGELES




                                                13           47.      On or about May 1, 2018, Sabora cancelled Honey Bum’s order. When
                                                14   asked why the order was cancelled, a representative from Sabora said that they could
                                                15   not sell to Honey Bum. On information and belief, the Fashion Nova Edict and/or the
                                                16   Saghian Edict caused Sabora to cancel Honey Bum’s order and refuse its business.
                                                17           48.      In or about November 2018, Tic Toc—one of Honey Bum’s top
                                                18   vendors—refused to fulfill any new orders. When asked why, a representative for Tic
                                                19   Toc said that they were barred from doing business with Honey Bum. On information
                                                20   and belief, Tic Toc’s refusal to fulfill Honey Bum’s orders and refusal to do business
                                                21   with Honey Bum were caused by the Fashion Nova Edict and/or the Saghian Edict.
                                                22           49.      In or about June 2019, Honey Bum attempted to reconnect with a popular
                                                23   vendor that had cancelled its orders due to the Fashion Nova Edict and/or the Saghian
                                                24   Edict in 2017—Hot and Delicious—for the purpose of purchasing merchandise. In
                                                25   response to e-mails sent by Honey Bum’s CEO, the General Manager of Hot and
                                                26   Delicious informed Honey Bum that they would continue to refuse Honey Bum’s
                                                27   business. On information and belief, the Fashion Nova Edict and/or the Saghian Edict
                                                28   caused Hot and Delicious to continue to refuse Honey Bum’s business in 2019.
                                                     DM_US 174589556-8.112866.0011              12
                                                                                             COMPLAINT
                                                Case 2:20-cv-11233-RGK-AS Document 1 Filed 12/10/20 Page 13 of 30 Page ID #:13




                                                1            50.      In or about May 2020, a newly-hired buyer for Honey Bum contacted
                                                2    Better Be—one of Honey Bum’s top vendors in August 2017 and the first vendor to
                                                3    refuse Honey Bum’s business—to place an order for new merchandise. In response,
                                                4    a manager at Better Be provided a sales order form and color swatches. Honey Bum
                                                5    confirmed the order and agreed to remit the deposit amount requested by Better Be.
                                                6    On May 19, 2020, Honey Bum’s buyer met with Better Be’s manager to discuss and
                                                7    finalize the order. However, after the meeting on May 19, 2020, Better Be’s manager
                                                8    sent a text message to Honey Bum’s buyer in which she wrote: “We are very sorry to
                                                9    say that [Better Be] won’t accept your orders.” On information and belief, the Fashion
                                                10   Nova Edict and/or the Saghian Edict again caused Be Better to cancel this order and/or
                                                11   refuse to accept Honey Bum’s orders.
MCDERMOTT WILL & EMERY LLP




                                                12           51.      Recently, in or about July 2020, Honey Bum again attempted to order
                             ATTORNEYS AT LAW
                               LOS ANGELES




                                                13   merchandise from Tic Toc. When Honey Bum contacted the vendor to discuss the
                                                14   orders, the vendor’s representative renewed its refusal to work with Honey Bum,
                                                15   writing: “the circumstance is the same as before”. On information and belief, the
                                                16   Fashion Nova Edict and/or the Saghian Edict caused Tic Toc to refuse to fulfill Honey
                                                17   Bum’s orders and/or refuse to do business with Honey Bum.
                                                18           The Los Angeles-Based Vendors Conspired to Form an Illegal Per Se
                                                19           Group Boycott of Honey Bum.
                                                20           52.      When Honey Bum entered the market for Los Angeles-sourced fast
                                                21   fashion, vendors were excited to do business with a new entrant, which would have,
                                                22   in turn, helped diversify customers, increase supply outlets and reduce dependence on
                                                23   Fashion Nova. In general, fast fashion vendors operate with high overhead costs due
                                                24   to their brick and mortar stores and therefore work very diligently to make sales.
                                                25           53.      Honey Bum was a threat to Fashion Nova’s low cost fast fashion image,
                                                26   and, more importantly, its profit margins. As set forth more fully below, Honey Bum’s
                                                27   sales grew quickly and were predicted to surpass $130 million by 2020.
                                                28           54.      In response, the Fashion Nova Edict and/or the Saghian Edict were
                                                     DM_US 174589556-8.112866.0011             13
                                                                                            COMPLAINT
                                                Case 2:20-cv-11233-RGK-AS Document 1 Filed 12/10/20 Page 14 of 30 Page ID #:14




                                                1    instituted, whereby Fashion Nova and/or Mr. Saghian entered into agreements, or
                                                2    conspiracies, with certain vendors to prevent each from supplying Honey Bum with
                                                3    inventory. Absent an express or implied agreement among the vendors, it would have
                                                4    been economically irrational for any vendor to agree to such a nefarious scheme.
                                                5            55.      Fashion Nova and/or Mr. Saghian discussed this policy with each of its
                                                6    vendors and each vendor boycotted Honey Bum in response. Each vendor knew that
                                                7    breaching the agreement, or conspiracy, by attempting to increase its supply outlets
                                                8    and providing inventory to Honey Bum would result in the elimination of a substantial
                                                9    profit from losing its vendor status and/or business relationship with Fashion Nova.
                                                10           56.      Some vendors complied with the Fashion Nova Edict and/or the Saghian
                                                11   Edict immediately for fear of losing Fashion Nova as a customer.
MCDERMOTT WILL & EMERY LLP




                                                12           57.      But, some vendors waited to ensure that other vendors complied with the
                             ATTORNEYS AT LAW
                               LOS ANGELES




                                                13   Fashion Nova Edict and/or Saghian Edict before they complied themselves. This
                                                14   pattern of “wait and see” behavior underscores that each vendor was afraid to curb
                                                15   sales to Honey Bum alone, because otherwise its rivals would cheat and gain a special
                                                16   advantage in the popular and growing Los Angeles-sourced fast fashion market and
                                                17   enjoy the profits from the new entrant in the marketplace.
                                                18           58.      Compliance with the Fashion Nova Edict and/or the Saghian Edict was
                                                19   not in vendors’ own self-interest. Prior to the institution of the Fashion Nova Edict
                                                20   and/or the Saghian Edict, vendors had been working to increase sales to Honey Bum
                                                21   and decrease dependence on Fashion Nova. The sudden adoption of the Fashion Nova
                                                22   Edict and/or the Saghian Edict ran against the vendors’ independent economic self-
                                                23   interest and constituted a radical shift from their prior practices. This unanimity of
                                                24   action and clear break from prior business practices cannot be explained by chance or
                                                25   coincidence, particularly given the vendors’ abrupt unanimous decision to
                                                26   simultaneously deprive themselves, collectively, of a profitable sales outlet.
                                                27           59.      Fashion Nova and/or Mr. Saghian policed the agreement, or conspiracy,
                                                28   by ensuring that any vendor who broke from compliance was forced back into
                                                     DM_US 174589556-8.112866.0011              14
                                                                                             COMPLAINT
                                                Case 2:20-cv-11233-RGK-AS Document 1 Filed 12/10/20 Page 15 of 30 Page ID #:15




                                                1    compliance. As set forth above, numerous vendors—such as, Hot and Delicious,
                                                2    Better Be, Blue Blush, Bear Dance, Ktoo, Jealous Tomato, American Bazi, May Pink,
                                                3    and Vivaswim, among others—initially accepted orders from Honey Bum only to
                                                4    cancel said orders days, and sometimes hours, later. The vendors’ wait and see
                                                5    behavior and Fashion Nova’s policing of the conspiracy illustrate that not only had the
                                                6    vendors agreed individually with Fashion Nova and/or Mr. Saghian to comply with
                                                7    the edicts, but also, they had—at least implicitly, if not explicitly—agreed amongst
                                                8    themselves to participate in the group boycott.
                                                9            60.      Fashion Nova and/or Mr. Saghian have worked on constructing and
                                                10   enforcing this group boycott for years, constantly faced with the hindrance of
                                                11   convincing vendors to give up a fast growing and profitable channel of distribution
MCDERMOTT WILL & EMERY LLP




                                                12   through Honey Bum.
                             ATTORNEYS AT LAW
                               LOS ANGELES




                                                13           61.      Given consistently increasing demand for fast-fashion and short supply
                                                14   in Los Angeles (created by Fashion Nova), Fashion Nova and/or Mr. Saghian
                                                15   constantly contended with vendors who might break ranks and sell to Honey Bum,
                                                16   thereby gaining sales at the other vendors’ expense. This constant fear necessitated a
                                                17   horizontal agreement among the vendors not to do business with Honey Bum.
                                                18           62.      On information and belief, the vendors thus boycotted Honey Bum on the
                                                19   condition that their competitors would do the same.
                                                20           63.      As set forth above, Fashion Nova and/or Mr. Saghian blatantly admitted
                                                21   to Honey Bum via text message that it was discussing the Fashion Nova Edict and/or
                                                22   the Saghian Edict with vendors. After the conspiracy was constructed, Fashion Nova
                                                23   served as a central clearinghouse for complaints about breaches of the
                                                24   agreement. Indeed, Fashion Nova’s buyers patrolled the fast fashion vendors on a
                                                25   daily basis to determine to whom they were selling. Fashion Nova further patrols fast
                                                26   fashion vendor sales to Honey Bum by tracking vendor style numbers, which are
                                                27   unique to each vendor and to each style offered. Vendors consistently fear selling a
                                                28   style number to Honey Bum that Fashion Nova can track.
                                                     DM_US 174589556-8.112866.0011              15
                                                                                             COMPLAINT
                                                Case 2:20-cv-11233-RGK-AS Document 1 Filed 12/10/20 Page 16 of 30 Page ID #:16




                                                1            64.      Honey Bum communicated its concerns about its inability to purchase
                                                2    sufficient supply to several key vendors, meaning the vendors knew that the agreement
                                                3    was being implemented across Fashion Nova suppliers and being enforced. Indeed,
                                                4    vendors who were rejecting Honey Bum orders specifically asked Honey Bum which
                                                5    fast fashion vendors were supplying Honey Bum with inventory, likely to ensure that
                                                6    Fashion Nova was enforcing the conspiracy as to all vendors.
                                                7            65.      The fast fashion vendors are substantially located within approximately
                                                8    two city blocks in downtown Los Angeles. In many instances, if not most, the vendors
                                                9    are next door to each other. Fast fashion vendors are in daily communication with
                                                10   each other and with the patrolling Fashion Nova buyers. The owners of the fast fashion
                                                11   vendor companies are not only business colleagues, but, in many cases, personal
MCDERMOTT WILL & EMERY LLP




                                                12   friends. The fast fashion vendors are part of a tight knit community.
                             ATTORNEYS AT LAW
                               LOS ANGELES




                                                13           66.      The Fashion Nova Edict was so well known within the fast fashion vendor
                                                14   community that Honey Bum began to have trouble hiring buyers, as the buyers even
                                                15   knew that the fast fashion vendors had agreed not to sell to Honey Bum.
                                                16           67.      The conspiracy constructed by Fashion Nova and/or Mr. Saghian
                                                17   worked. Honey Bum’s market share fell over the relevant period despite third-party
                                                18   forecasts it would grow substantially, as set forth below. Fashion Nova, on the other
                                                19   hand, is a monopolist over Los Angeles-sourced fast fashion, wielding its substantial
                                                20   market power over Los Angeles-based vendors to prevent Honey Bum from
                                                21   competing. More than 10 vendors reduced fast fashion output to comply with the
                                                22   Fashion Nova Edict and/or Saghian Edict.
                                                23           68.      On information and belief, the purpose and effect of Fashion Nova’s
                                                24   agreement with vendors was to form an illegal per se group boycott of Honey Bum.
                                                25   No procompetitive justification exists for Honey Bum’s exclusive contracts with
                                                26   vendors. No efficiencies of distribution are gained from exclusive contracts with
                                                27   vendors in the fast fashion industry. Furthermore, no justification exists for exclusive
                                                28   contracts with approximately 70% of the key fast fashion vendors in Los Angeles.
                                                     DM_US 174589556-8.112866.0011              16
                                                                                             COMPLAINT
                                                Case 2:20-cv-11233-RGK-AS Document 1 Filed 12/10/20 Page 17 of 30 Page ID #:17




                                                1            Honey Bum Attempted to Operate Despite the Edicts and Group Boycott.
                                                2            69.      In an attempt to stay afloat in spite of the Fashion Nova Edict and the
                                                3    Saghian Edict, Honey Bum began placing orders with vendors through companies
                                                4    other than Honey Bum. Initially, Honey Bum had success buying merchandise in Los
                                                5    Angeles under different names. But Fashion Nova was not done.
                                                6            70.      Given the relatively tight-knit nature of the market and limited pool of
                                                7    possible vendors, the employees and representatives charged with buying merchandise
                                                8    for Fashion Nova quickly and easily identified Honey Bum’s employees and
                                                9    representatives. As early as 2017, Fashion Nova’s buyers began following Honey
                                                10   Bum’s employees and representatives into vendors to enforce the Fashion Nova Edict
                                                11   and/or the Saghian Edict and pressure the vendors to reject Honey Bum’s orders,
MCDERMOTT WILL & EMERY LLP




                                                12   regardless of the company name on the purchase order. On information and belief,
                             ATTORNEYS AT LAW
                               LOS ANGELES




                                                13   this tactic resulted in the cancellation of certain orders and caused certain vendors to
                                                14   refuse to do business with Honey Bum.
                                                15           71.      Having been essentially prevented from buying merchandise in Los
                                                16   Angeles, Honey Bum attempted to purchase merchandise abroad. However, given the
                                                17   nature of the fast fashion industry, the added lead times associated with purchasing
                                                18   merchandise internationally was extremely inefficient and rendered Honey Bum’s
                                                19   business all but non-existent.
                                                20           The Anti-Competitive Acts Taken by Fashion Nova and/or Mr. Saghian
                                                21           Gave Rise to an Antitrust Injury to the Relevant Market.
                                                22           72.      In addition to damaging Honey Bum’s business, as set forth below,
                                                23   Fashion Nova’s and Mr. Saghian’s monopolistic and anti-competitive conduct has
                                                24   injured the market for Los Angeles-sourced fast fashion more generally.
                                                25           73.      Fashion Nova’s and Mr. Saghian’s monopolization of Los Angeles-based
                                                26   vendors has created substantial barriers to entry for any Los Angeles-sourced fast
                                                27   fashion online clothing retailer. Without access to approximately 70% of vendors, Los
                                                28   Angeles-sourced fast fashion online clothing retail competitors face a significant
                                                     DM_US 174589556-8.112866.0011              17
                                                                                             COMPLAINT
                                                Case 2:20-cv-11233-RGK-AS Document 1 Filed 12/10/20 Page 18 of 30 Page ID #:18




                                                1    deterrent to market entry. On information and belief, no new Los Angeles-sourced
                                                2    fast fashion online clothing retailer has entered the market in the past 12 months.
                                                3            74.      In order to enter the Los Angeles-sourced fast fashion fast fashion online
                                                4    clothing retail industry, companies need access to more than 30% of the available
                                                5    vendors. Without such access, any business attempting to compete with Fashion Nova
                                                6    would lack the ability to acquire meaningful and necessary supply. This would
                                                7    essentially reduce a would-be competitor to acquiring goods from inferior or less-
                                                8    desirable vendors and selling goods that were not in demand and/or that Fashion Nova
                                                9    did not wish to sell itself.
                                                10           75.      Furthermore, Fashion Nova’s and/or Mr. Saghian’s exclusion of
                                                11   competitors functions to decrease consumer choice for fast fashion and, without
MCDERMOTT WILL & EMERY LLP




                                                12   competition, allows Fashion Nova to raise prices and/or decreased quality.
                             ATTORNEYS AT LAW
                               LOS ANGELES




                                                13           The Fashion Nova Edict and/or the Saghian Edict Damaged Honey Bum.
                                                14           76.      After opening for business in June 2017, Honey Bum began to experience
                                                15   rapid growth and appreciable success. In the third quarter of 2017—the first quarter it
                                                16   was operational—Honey Bum recorded nearly $200,000 in revenue. The following
                                                17   quarter, Honey Bum’s revenue more than doubled to more than $400,000.
                                                18           77.      Honey Bum’s growth continued into 2018. In the first quarter of 2018,
                                                19   Honey Bum recorded nearly $500,000 in revenue and revenue of approximately
                                                20   $600,000 in the second quarter of 2018.
                                                21           78.      Based on Honey Bum’s actual results before the Fashion Nova Edict
                                                22   and/or the Saghian Edict had taken full effect, a well-known and highly-respected
                                                23   accounting firm analyzed the data, crunched the numbers and ultimately projected that
                                                24   Honey Bum’s revenue would near $30 million in 2018, exceed $90 million in 2019
                                                25   and would surpass $130 million in 2020 (the “2018 Valuation”). But for the Fashion
                                                26   Nova Edict and/or the Saghian Edict, Honey Bum would have achieved these projected
                                                27   levels of success or had substantially similar levels of success.
                                                28           79.      As its business continued to trend upwards and in anticipation of its
                                                     DM_US 174589556-8.112866.0011               18
                                                                                              COMPLAINT
                                                Case 2:20-cv-11233-RGK-AS Document 1 Filed 12/10/20 Page 19 of 30 Page ID #:19




                                                1    projected growth, Honey Bum expanded from its original office space by leasing a
                                                2    large warehouse and hired additional employees to meet growing customer demand.
                                                3            80.      However, due to the Fashion Nova Edict and/or the Saghian Edict, the
                                                4    acts of Fashion Nova’s employees and representatives, and the effects of both on
                                                5    certain vendors in Los Angeles, Honey Bum’s growth and success were severely
                                                6    impacted. Beginning in the third quarter of 2018, Honey Bum experienced a steep
                                                7    decline in its quarterly revenue. After growing steadily quarter after quarter, Honey
                                                8    Bum recorded a little more than $300,000 in the third quarter of 2018 and less than
                                                9    $300,000 in the fourth quarter of 2018—far less than the 2018 Valuation projected.
                                                10           81.      Honey Bum’s declining revenue and its struggle to acquire merchandise
                                                11   in Los Angeles forced the company to accept unfavorable capital investments that it
MCDERMOTT WILL & EMERY LLP




                                                12   would not have considered, but for the Fashion Nova Edict, the Saghian Edict and/or
                             ATTORNEYS AT LAW
                               LOS ANGELES




                                                13   the acts of Fashion Nova’s employees and representatives. To raise capital necessary
                                                14   to continue its operations, Honey Bum’s CEO and three other individuals made a
                                                15   sizeable personal loan to the company. Then, after seeing its revenue decline in the
                                                16   third and fourth quarters of 2018, Honey Bum accepted unfavorable bridge loans from
                                                17   various merchants and lenders. When these funds proved insufficient, Honey Bum
                                                18   accepted loans from friends and family members and even sold a portion of the
                                                19   company to an investor at a valuation that was approximately one-third of the 2018
                                                20   Valuation just to keep enough funds on hand to continue to function.
                                                21           82.      In addition to the unfavorable debt, the Fashion Nova Edict and/or the
                                                22   Saghian Edict and the lasting effects thereof forced Honey Bum to: (i) move out of its
                                                23   larger warehouse space; and (ii) release some of its newly-hired employees.
                                                24           83.      Further, the Fashion Nova Edict and/or Saghian Edict damaged Honey
                                                25   Bum’s reputation, not only in the marketplace but also amongst vendors and suppliers.
                                                26   On information and belief, due to the Fashion Nova Edict and/or the Saghian Edict and
                                                27   the close-knit nature of the vendor and industry in Los Angeles, Honey Bum was
                                                28   unable to brand its trucks or building and could not properly promote its name for fear
                                                     DM_US 174589556-8.112866.0011              19
                                                                                             COMPLAINT
                                                Case 2:20-cv-11233-RGK-AS Document 1 Filed 12/10/20 Page 20 of 30 Page ID #:20




                                                1    of vendors refusing its business.
                                                2            84.      Additionally, the Fashion Nova Edict and/or the Saghian Edict prevented
                                                3    Honey Bum from hiring necessary employees. Once in place, the Fashion Nova and/or
                                                4    Saghian Edict made it difficult and frustrating—if not impossible—for buyers to
                                                5    acquire products, goods and merchandise for Honey Bum. This lead to buyers refusing
                                                6    to work with Honey Bum and/or ending their employment.
                                                7            85.      Ultimately, the Fashion Nova Edict and/or the Saghian Edict functioned
                                                8    to curtail Honey Bum’s growth and momentum in the marketplace. Honey Bum had
                                                9    a terrific start and was an immediate success. This initial success resulted in a strong
                                                10   team morale and working environment within Honey Bum, positive goodwill in the
                                                11   marketplace with consumers and vendors alike, and excitement—both internally and
MCDERMOTT WILL & EMERY LLP




                                                12   externally—surrounding the prospect of Honey Bum’s continued, future success. Due
                             ATTORNEYS AT LAW
                               LOS ANGELES




                                                13   to the Fashion Nova Edict and/or Saghian Edict, the positive and promising team
                                                14   morale, environment, goodwill and excitement were destroyed—possibly forever.
                                                15           86.      Despite efforts to mitigate its damages, Honey Bum’s business has been
                                                16   irreparably harmed by Fashion Nova’s and/or Mr. Saghian’s actions.               Having
                                                17   exhausted its options and being unable to reestablish its prior level of success or
                                                18   growth, Honey Bum is left with no other option than to bring this action.
                                                19                                       FIRST CAUSE OF ACTION
                                                20               VIOLATION OF SHERMAN ANTI-TRUST ACT, SECTION 1
                                                21                                   (Against Defendant Fashion Nova, Inc.)
                                                22           87.      Plaintiff Honey Bum, LLC hereby repeats and incorporates by reference
                                                23   each and every one of the allegations contained in the foregoing paragraphs of this
                                                24   Complaint as if fully stated herein.
                                                25           88.      First, Fashion Nova violated Section 1 of the Sherman Anti-Trust Act by,
                                                26   among other things, imposing the Fashion Nova Edict and causing numerous Los
                                                27   Angeles-based fast fashion vendors to cancel Honey Bum’s orders and/or refuse to do
                                                28   business with Honey Bum, defendant Fashion Nova, Inc. acted and/or conspired to

                                                     DM_US 174589556-8.112866.0011                   20
                                                                                                  COMPLAINT
                                                Case 2:20-cv-11233-RGK-AS Document 1 Filed 12/10/20 Page 21 of 30 Page ID #:21




                                                1    unreasonably restrain trade in the relevant market related to the sale of Los Angeles-
                                                2    sourced fast fashion products, goods and/or merchandise to consumers. Furthermore,
                                                3    Fashion Nova used threats, intimidation, illegal exclusive purchasing, exclusive
                                                4    contracting, dealing and/or control of merchandise to unreasonably restrain trade to
                                                5    create illegal monopolies in the relevant market, as set forth above.
                                                6            89.      Second, Fashion Nova’s acts and/or conspiracies to act to restrain trade in
                                                7    certain markets constitute a group boycott—a per se violation of Section 1 of the
                                                8    Sherman Antitrust Act. As set forth above, the Fashion Nova Edict coupled with
                                                9    certain vendors’ cooperation therewith and consent thereto constitute a group boycott.
                                                10   For the reasons set forth above, Fashion Nova and certain vendors have entered into
                                                11   an unlawful horizontal agreement to boycott and refuse to deal with Honey Bum. Such
MCDERMOTT WILL & EMERY LLP




                                                12   contracts, combinations, or conspiracies among various horizontal competitors to
                             ATTORNEYS AT LAW
                               LOS ANGELES




                                                13   refuse to deal with a company like Honey Bum is the very type of anticompetitive
                                                14   group boycott agreement subject to per se condemnation under Section 1 of the
                                                15   Sherman Act. The boycott established between and among Fashion Nova and certain
                                                16   vendors cuts off access to supply necessary to enable Honey Bum to compete—
                                                17   particularly where Fashion Nova possesses a dominant market position—and these
                                                18   practices are not justified by plausible arguments that they enhance overall efficiency
                                                19   or competition. Honey Bum has suffered and will continue to suffer antitrust injury to
                                                20   its business and property as a direct and proximate result of the unlawful conspiracy
                                                21   implemented between and among Fashion Nova and certain vendors. Certain vendors’
                                                22   refusal to contract has subjected Honey Bum to a group boycott and refusal to deal.
                                                23   No exemptions exist to shield this per se illegal group boycott. Honey Bum has lost,
                                                24   and will continue to lose, business and has suffered, and will continue to suffer,
                                                25   irreparable harm to its business and property as a result of the unlawful conspiracy
                                                26   between and among Fashion Nova and certain vendors. As a result of the group
                                                27   boycott, among other things, Honey Bum’s ability to develop relationships in the
                                                28   relevant market has been, and will continue to be, impaired.
                                                     DM_US 174589556-8.112866.0011               21
                                                                                              COMPLAINT
                                                Case 2:20-cv-11233-RGK-AS Document 1 Filed 12/10/20 Page 22 of 30 Page ID #:22




                                                1            90.      As a result of Fashion Nova’s actions, Honey Bum was foreclosed from
                                                2    approximately 70% of the available vendors in the relevant market and more than 70%
                                                3    of the relevant market.
                                                4            91.      As a result of the harm caused by Fashion Nova to competition in the
                                                5    relevant market, Honey Bum has been injured in its business and property,
                                                6    including lost profits and lost enterprise value among other damages, in an amount
                                                7    to be demonstrated according to proof.
                                                8            92.      In addition to monetary damages, Honey Bum is also entitled to and
                                                9    hereby seeks injunctive relief to restore competition in the relevant market.
                                                10                                      SECOND CAUSE OF ACTION
                                                11               VIOLATION OF SHERMAN ANTI-TRUST ACT, SECTION 1
MCDERMOTT WILL & EMERY LLP




                                                12                                   (Against Defendant Richard D. Saghian)
                             ATTORNEYS AT LAW
                               LOS ANGELES




                                                13           93.      Plaintiff Honey Bum, LLC hereby repeats and incorporates by reference
                                                14   each and every one of the allegations contained in the foregoing paragraphs of this
                                                15   Complaint as if fully stated herein.
                                                16           94.      First, Mr. Saghian violated Section 1 of the Sherman Anti-Trust Act by,
                                                17   among other things, imposing the Saghian Edict and causing numerous Los Angeles-
                                                18   based fast fashion vendors to cancel Honey Bum’s orders and/or refuse to do business
                                                19   with Honey Bum, defendant Richard D. Saghian acted and/or conspired to
                                                20   unreasonably restrain trade in the relevant market related to the sale of Los Angeles-
                                                21   sourced fast fashion products, goods and/or merchandise to consumers. Furthermore,
                                                22   Richard D. Saghian used threats, intimidation, illegal exclusive purchasing, exclusive
                                                23   contracting, dealing and/or control of merchandise to unreasonably restrain trade to
                                                24   create illegal monopolies in the relevant market, as set forth above.
                                                25           95.      Second, Richard D. Saghian’s acts and/or conspiracies to act to restrain
                                                26   trade in certain markets constitute a group boycott—a per se violation of Section 1
                                                27   of the Sherman Antitrust Act. As set forth above, the Saghian Edict and certain
                                                28   vendors’ cooperation therewith and consent thereto constitute a group boycott. For

                                                     DM_US 174589556-8.112866.0011                   22
                                                                                                  COMPLAINT
                                                Case 2:20-cv-11233-RGK-AS Document 1 Filed 12/10/20 Page 23 of 30 Page ID #:23




                                                1    the reasons set forth above, Richard D. Saghian and certain vendors have entered into
                                                2    an unlawful horizontal agreement to boycott and refuse to deal with Honey Bum. Such
                                                3    contracts, combinations, or conspiracies among various horizontal competitors to
                                                4    refuse to deal with a company like Honey Bum is the very type of anticompetitive
                                                5    group boycott agreement subject to per se condemnation under Section 1 of the
                                                6    Sherman Act. The boycott established between and among Richard D. Saghian and
                                                7    certain vendors cuts off access to supply necessary to enable Honey Bum to compete—
                                                8    particularly where Fashion Nova possesses a dominant market position—and these
                                                9    practices are not justified by plausible arguments that they enhance overall efficiency
                                                10   or competition. Honey Bum has suffered and will continue to suffer antitrust injury to
                                                11   its business and property as a direct and proximate result of the unlawful conspiracy
MCDERMOTT WILL & EMERY LLP




                                                12   implemented between and among Richard D. Saghian and certain vendors. Certain
                             ATTORNEYS AT LAW
                               LOS ANGELES




                                                13   vendors’ refusal to contract has subjected Honey Bum to a group boycott and refusal
                                                14   to deal. No exemptions exist to shield this per se illegal group boycott. Honey Bum
                                                15   has lost, and will continue to lose, business and has suffered, and will continue to
                                                16   suffer, irreparable harm to its business and property as a result of the unlawful
                                                17   conspiracy between and among Richard D. Saghian and certain vendors. As a result
                                                18   of the group boycott, among other things, Honey Bum’s ability to develop
                                                19   relationships in the relevant market has been, and will continue to be, impaired.
                                                20           96.      As a result of Richard D. Saghian’s actions, Honey Bum was foreclosed
                                                21   from approximately 70% of the available vendors in the relevant market and more than
                                                22   70% of the relevant market.
                                                23           97.      As a result of the harm caused by Richard D. Saghian to competition in
                                                24   the relevant market, Honey Bum has been injured in its business and property,
                                                25   including lost profits and lost enterprise value among other damages, in an amount
                                                26   to be demonstrated according to proof.
                                                27           98.      In addition to monetary damages, Honey Bum is also entitled to and
                                                28   hereby seeks injunctive relief to restore competition in the relevant market.
                                                     DM_US 174589556-8.112866.0011              23
                                                                                             COMPLAINT
                                                Case 2:20-cv-11233-RGK-AS Document 1 Filed 12/10/20 Page 24 of 30 Page ID #:24




                                                1                                       THIRD CAUSE OF ACTION
                                                2                VIOLATION OF SHERMAN ANTI-TRUST ACT, SECTION 2
                                                3                                    (Against Defendant Fashion Nova, Inc.)
                                                4            99.      Plaintiff Honey Bum, LLC hereby repeats and incorporates by reference
                                                5    each and every one of the allegations contained in the foregoing paragraphs of this
                                                6    Complaint as if fully stated herein.
                                                7            100. By, among other things, imposing the Fashion Nova Edict and causing
                                                8    numerous Los Angeles-based fast fashion vendors to cancel Honey Bum’s orders
                                                9    and/or refuse to do business with Honey Bum, defendant Fashion Nova, Inc. acted to
                                                10   create and/or conspired to create monopolies in the relevant market related to the sale
                                                11   of Los Angeles-sourced fast fashion products, goods and/or merchandise to consumers
MCDERMOTT WILL & EMERY LLP




                                                12   for the purpose of creating a single enterprise and/or to monopolize and maintain its
                             ATTORNEYS AT LAW
                               LOS ANGELES




                                                13   monopoly in the relevant market, as set forth above.
                                                14           101. Fashion Nova acted to illegally maintain and/or conspired to illegally
                                                15   maintain its monopoly through threats, intimidation and/or illegal exclusive
                                                16   purchasing, dealing and/or control of merchandise in the relevant market by, among
                                                17   other things, imposing the Fashion Nova Edict and causing numerous Los Angeles-
                                                18   based fast fashion vendors to cancel Honey Bum’s orders and/or refuse to do business
                                                19   with Honey Bum.
                                                20           102. Fashion Nova’s acts and/or conspiracies resulted in: (i) Fashion Nova
                                                21   having and maintaining a monopoly over approximately 70% or more of the available
                                                22   vendors in the relevant market; (ii) Fashion Nova having and maintaining a monopoly
                                                23   over approximately 70% or more of the relevant market itself; (iii) raised barriers
                                                24   to entry that are insurmountable; and (iv) the exclusion of Honey Bum and others
                                                25   from competing from selling certain fashion products, goods and/or merchandise to
                                                26   customers in the relevant market.
                                                27           103. As a result of the harm caused by Fashion Nova to the relevant market,
                                                28   Honey Bum has been injured in its business and property, including lost profits, lost
                                                     DM_US 174589556-8.112866.0011                   24
                                                                                                  COMPLAINT
                                                Case 2:20-cv-11233-RGK-AS Document 1 Filed 12/10/20 Page 25 of 30 Page ID #:25




                                                1    enterprise value and loss of reputation and/or credibility among other damages, in an
                                                2    amount to be demonstrated according to proof.
                                                3            104. In addition to monetary damages, Honey Bum is also entitled to and
                                                4    hereby seeks injunctive relief to restore competition in the relevant market.
                                                5                                       FOURTH CAUSE OF ACTION
                                                6                VIOLATION OF SHERMAN ANTI-TRUST ACT, SECTION 2
                                                7                                    (Against Defendant Richard D. Saghian)
                                                8            105. Plaintiff Honey Bum, LLC hereby repeats and incorporates by reference
                                                9    each and every one of the allegations contained in the foregoing paragraphs of this
                                                10   Complaint as if fully stated herein.
                                                11           106. By, among other things, imposing the Saghian Edict and causing
MCDERMOTT WILL & EMERY LLP




                                                12   numerous Los Angeles-based fast fashion vendors to cancel Honey Bum’s orders
                             ATTORNEYS AT LAW
                               LOS ANGELES




                                                13   and/or refuse to do business with Honey Bum, defendant Richard D. Saghian acted to
                                                14   create and/or conspired to create monopolies in the relevant market related to the sale
                                                15   of Los Angeles-sourced fast fashion products, goods and/or merchandise to consumers
                                                16   for the purpose of creating a single enterprise and/or to monopolize and maintain a
                                                17   monopoly in the relevant market, as set forth above.
                                                18           107. Richard D. Saghian acted to illegally maintain and/or conspired to
                                                19   illegally maintain that monopoly through threats, intimidation and/or illegal
                                                20   exclusive purchasing, dealing and/or control of merchandise in the relevant market by,
                                                21   among other things, imposing the Fashion Nova Edict and causing numerous Los
                                                22   Angeles-based fast fashion vendors to cancel Honey Bum’s orders and/or refuse to do
                                                23   business with Honey Bum.
                                                24           108. Richard D. Saghian’s acts and/or conspiracies resulted in: (i) Fashion
                                                25   Nova having and maintaining a monopoly over approximately 70% or more of the
                                                26   available vendors in the relevant market; (ii) Fashion Nova having and maintaining a
                                                27   monopoly over approximately 70% or more of the relevant market itself; (iii) raised
                                                28   barriers to entry that are insurmountable; and (iv) the exclusion of Honey Bum and

                                                     DM_US 174589556-8.112866.0011                   25
                                                                                                  COMPLAINT
                                                Case 2:20-cv-11233-RGK-AS Document 1 Filed 12/10/20 Page 26 of 30 Page ID #:26




                                                1    others from competing from selling certain fashion products, goods and/or
                                                2    merchandise to customers in the relevant market.
                                                3            109. As a result of the harm caused by Richard D. Saghian to the relevant
                                                4    market, Honey Bum has been injured in its business and property, including lost
                                                5    profits, lost enterprise value and loss of reputation and/or credibility among other
                                                6    damages, in an amount to be demonstrated according to proof.
                                                7            110. In addition to monetary damages, Honey Bum is also entitled to and
                                                8    hereby seeks injunctive relief to restore competition in the relevant market.
                                                9                                        FIFTH CAUSE OF ACTION
                                                10      TORTIOUS INTERFERENCE WITH BUSINESS AND/OR CONTRACT
                                                11                                   (Against Defendant Fashion Nova, Inc.)
MCDERMOTT WILL & EMERY LLP




                                                12           111. Plaintiff Honey Bum, LLC hereby repeats and incorporates by reference
                             ATTORNEYS AT LAW
                               LOS ANGELES




                                                13   each and every one of the allegations contained in the foregoing paragraphs of this
                                                14   Complaint as if fully stated herein.
                                                15           112. Beginning in 2017, Honey Bum developed business relationships with
                                                16   various clothing vendors in Los Angeles.
                                                17           113. By, among other things, imposing the Fashion Nova Edict and causing
                                                18   numerous Los Angeles-based fast fashion vendors to cancel Honey Bum’s orders
                                                19   and/or refuse to do business with Honey Bum, defendant Fashion Nova Inc., through
                                                20   its affirmative acts and/or conspiracies and with knowledge of Honey Bum’s business
                                                21   and relationships with certain vendors and intent, interfered with Honey Bum’s
                                                22   business through the use of threats, intimidation, illegal exclusive purchasing, dealing
                                                23   and/or control of merchandise for the purpose of preventing Honey Bum from
                                                24   acquiring certain fashion products, goods and/or merchandise to sell to its customers.
                                                25           114. Honey Bum was damaged by Fashion Nova’s intentional interference
                                                26   with its business and relationships with certain vendors in an amount equal to the value
                                                27   of all proceeds and revenues withheld from, or denied to, Honey Bum, together with
                                                28   interest accrued thereon, in an amount to be demonstrated according to proof.
                                                     DM_US 174589556-8.112866.0011                   26
                                                                                                  COMPLAINT
                                                Case 2:20-cv-11233-RGK-AS Document 1 Filed 12/10/20 Page 27 of 30 Page ID #:27




                                                1             115. Honey Bum seeks a judgment against Fashion Nova for damages in an
                                                2    amount equal to the value of all revenues and proceeds denied by Fashion Nova,
                                                3    together with interest accrued thereon and all costs and attorneys’ fees incurred by
                                                4    Honey Bum in connection with this action, in an amount to be demonstrated according
                                                5    to proof.
                                                6                                        SIXTH CAUSE OF ACTION
                                                7       TORTIOUS INTERFERENCE WITH BUSINESS AND/OR CONTRACT
                                                8                                    (Against Defendant Richard D. Saghian)
                                                9             116. Plaintiff Honey Bum, LLC hereby repeats and incorporates by reference
                                                10   each and every one of the allegations contained in the foregoing paragraphs of this
                                                11   Complaint as if fully stated herein.
MCDERMOTT WILL & EMERY LLP




                                                12            117. Beginning in 2017, Honey Bum developed business relationships with
                             ATTORNEYS AT LAW
                               LOS ANGELES




                                                13   various clothing vendors in Los Angeles.
                                                14            118. By, among other things, imposing the Saghian Edict and causing
                                                15   numerous Los Angeles-based fast fashion vendors to cancel Honey Bum’s orders
                                                16   and/or refuse to do business with Honey Bum, defendant Richard D. Saghian, through
                                                17   his affirmative acts and/or conspiracies and with knowledge of Honey Bum’s business
                                                18   and relationships with certain vendors and intent, interfered with Honey Bum’s
                                                19   business through the use of threats, intimidation, illegal exclusive purchasing, dealing
                                                20   and/or control of merchandise for the purpose of preventing Honey Bum from
                                                21   acquiring certain fashion products, goods and/or merchandise to sell to its customers.
                                                22            119. Honey Bum was damaged by Richard D. Saghian’s intentional
                                                23   interference with its business and relationships with certain vendors in an amount equal
                                                24   to the value of all proceeds and revenues withheld from, or denied to, Honey Bum,
                                                25   together with interest accrued thereon, in an amount to be demonstrated according to
                                                26   proof.
                                                27            120. Honey Bum seeks a judgment against Richard D. Saghian for damages in
                                                28   an amount equal to the value of all revenues and proceeds denied by Richard D.
                                                     DM_US 174589556-8.112866.0011                   27
                                                                                                  COMPLAINT
                                                Case 2:20-cv-11233-RGK-AS Document 1 Filed 12/10/20 Page 28 of 30 Page ID #:28




                                                1    Saghian, together with interest accrued thereon and all costs and attorneys’ fees
                                                2    incurred by Honey Bum in connection with this action, in an amount to be
                                                3    demonstrated according to proof.
                                                4                                    CONCLUSION AND JURY DEMAND
                                                5            121. For the foregoing reasons, plaintiff Honey Bum, LLC seeks an order
                                                6    finding that defendant Fashion Nova and/or defendant Richard D. Saghian are liable
                                                7    for damages, and that Honey Bum receive the following: (i) injunctive relief to restore
                                                8    competition in the relevant markets voiding or otherwise dispensing with the Fashion
                                                9    Nova Edict, and prohibiting same in the future; (ii) injunctive relief to restore
                                                10   competition in the relevant markets voiding or otherwise dispensing with the Saghian
                                                11   Edict, and prohibiting same in the future; (iii) monetary relief with respect to Honey
MCDERMOTT WILL & EMERY LLP




                                                12   Bum’s lost profits; (iv) monetary relief with respect to Honey Bum’s lost enterprise
                             ATTORNEYS AT LAW
                               LOS ANGELES




                                                13   value; (v) monetary relief with respect to Honey Bum’s loss of reputation and/or
                                                14   credibility; (vi) monetary relief with respect to Honey Bum’s injuries from increased
                                                15   development and operating costs, increased cost of capital, inability or impairment
                                                16   of its capacity to borrow or raise funds; (vii) trebled monetary damages; (viii)
                                                17   attorneys’ fees awarded according to proof; (ix) pre- and post-judgment interest
                                                18   pursuant to California law; (x) such other and further relief to which Honey Bum may
                                                19   show it is entitled; and/or (xi) such other and further relief that this Court may deemed
                                                20   justified and to which Honey Bum may be entitled.
                                                21           122. Honey Bum hereby respectfully demands a trial by jury on all facts and
                                                22   causes of action to which it is entitled.
                                                23   ///
                                                24   ///
                                                25   ///
                                                26   ///
                                                27   ///
                                                28   ///
                                                     DM_US 174589556-8.112866.0011               28
                                                                                              COMPLAINT
                                                Case 2:20-cv-11233-RGK-AS Document 1 Filed 12/10/20 Page 29 of 30 Page ID #:29




                                                1
                                                2    Dated:            December 10, 2020     MCDERMOTT WILL & EMERY LLP
                                                3
                                                                                             By:   /s/ Grant J. Maxwell
                                                4                                                  MICHELLE S. LOWERY
                                                                                                   JON S. DEAN
                                                5                                                  JEFFERY D. MCFARLAND
                                                                                                   GRANT J. MAXWELL
                                                6
                                                                                                   2049 Century Park East, Suite 3200
                                                7                                                  Los Angeles, CA 90067-3206
                                                                                                   Telephone: +1 310 277 4110
                                                8                                                  Facsimile: +1 310 277 4730
                                                9                                                  Attorneys for Plaintiff
                                                                                                   HONEY BUM, LLC
                                                10
                                                11
MCDERMOTT WILL & EMERY LLP




                                                12
                             ATTORNEYS AT LAW
                               LOS ANGELES




                                                13
                                                14
                                                15
                                                16
                                                17
                                                18
                                                19
                                                20
                                                21
                                                22
                                                23
                                                24
                                                25
                                                26
                                                27
                                                28
                                                     DM_US 174589556-8.112866.0011            29
                                                                                           COMPLAINT
                                                Case 2:20-cv-11233-RGK-AS Document 1 Filed 12/10/20 Page 30 of 30 Page ID #:30



                                                1
                                                2
                                                3
                                                4
                                                5
                                                6
                                                7
                                                8
                                                9
                                                10
                                                11
MCDERMOTT WILL & EMERY LLP




                                                12
                             ATTORNEYS AT LAW
                               LOS ANGELES




                                                13
                                                14
                                                15
                                                16
                                                17
                                                18
                                                19
                                                20
                                                21
                                                22
                                                23
                                                24
                                                25
                                                26
                                                27
                                                28



                                                     DM_US 174589556-8.112866.0011
